

 
EXECUTION COPY
 

 

 
June 8, 2011

 
To:
Brookdale Senior Living Inc.

111 Westwood Place, Suite 400
Brentwood, TN  37027
Attn:  T. Andrew Smith.
Telephone:  (615) 564-8033
Email:  andysmith@brookdaleliving.com
Facsimile:  (615) 564-8204


From:
JPMorgan Chase Bank, National Association

London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
 
Re:
Base Issuer Warrant Transaction

 
(Transaction Reference Number:__________________)

 
Ladies and Gentlemen:


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Brookdale Senior Living Inc.
(“Issuer”).  This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.
 
1.      This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement as if Dealer and Issuer had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
2.      The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
June 8, 2011

 

 
 

--------------------------------------------------------------------------------

 

 
 
Effective Date:
June 14, 2011, or such other date as agreed between the parties, subject to
Section 8(o) below

 
 
Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation.  The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 
 
Warrant Style:
European

 
 
Warrant Type:
Call

 
 
Seller:
Issuer

 
 
Buyer:
Dealer

 
 
Shares:
The common stock of Issuer, par value USD 0.01 per share (Ticker Symbol: “BKD”).

 
 
Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.

 
 
Warrant Entitlement:
One Share per Warrant

 
 
Strike Price:
As provided in Annex A to this Confirmation.

 
 
Premium:
As provided in Annex A to this Confirmation.

 
 
Premium Payment Date:
The Effective Date

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
In respect of any Component:
 
 
Expiration Time:
Valuation Time

 
 
Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the VWAP Price
for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable
manner.  Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case (i) the Calculation Agent shall make adjustments to
the Number of Warrants for the relevant Component for which such day shall be

 

 
2

--------------------------------------------------------------------------------

 

 
the Expiration Date and shall designate the Scheduled Trading Day determined in
the manner described in the immediately preceding sentence as the Expiration
Date for the remaining Warrants for such Component, and (ii) the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day.  Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full.  Section
6.6 of the Equity Definitions shall not apply to any Valuation Date occurring in
respect of an Expiration Date. “Final Disruption Date” has the meaning provided
in Annex A to this Confirmation.
 
 
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Regulatory Disruption:
Any event that Dealer, based on advice of counsel, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures, for Dealer to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify Issuer
as soon as reasonably practicable that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.

 
 
Automatic Exercise:
Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
 
Giving Notice:
To be provided by Issuer.

 
Settlement Terms:
 
In respect of any Component:


 
Settlement Currency:
USD

 
 
Settlement Method Election:
Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Issuer may elect Cash Settlement, in whole or in part, only if
Issuer represents and warrants to Dealer in writing on the date of such election
that (A)

 

 
3

--------------------------------------------------------------------------------

 

 
Issuer is not in possession of any material non-public information regarding
Issuer or the Shares, (B) Issuer is electing Cash Settlement in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws, and (C) the assets of Issuer at their fair valuation exceed the
liabilities of Issuer (including contingent liabilities), the capital of Issuer
is adequate to conduct the business of Issuer, and Issuer has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature; (iii) subject to clause (ii) above, Issuer may specify in its settlement
election notice a Cash Percentage of 100% (in which case Cash Settlement only
shall apply), a Cash Percentage of 0% (in which case Net Share Settlement only
shall apply) or a Cash Percentage greater than 0% and less than 100% (in which
case a combination of Cash Settlement and Net Share Settlement shall apply); and
(iv) the same election with respect to the Cash Percentage shall apply to each
Component and Expiration Date hereunder.
 
 
Electing Party:
Issuer

 
Settlement Method Election Date:
The third Scheduled Trading Day immediately preceding the first Expiration Date.

 
 
Share Percentage:
The percentage obtained by subtracting the Cash Percentage specified or deemed
specified from 100%.

 
 
Default Settlement Method:
Net Share Settlement, with a Cash Percentage of zero deemed specified.

 
 
Net Share Settlement:
If Net Share Settlement is applicable, then on the relevant Settlement Date,
Issuer shall deliver to Dealer a number of Shares equal to the Number of Shares
to be Delivered for such Settlement Date to the account specified by Dealer and
cash in lieu of any fractional shares valued at the VWAP Price on the Valuation
Date corresponding to such Settlement Date.

 
Number of Shares to be Delivered:
In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, (A) the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess, if any, of the VWAP Price on the Valuation Date occurring in
respect of such Exercise Date over the Strike Price (clause (A), the “Net Share
Settlement Amount”) multiplied by (B) the Share Percentage divided by (C) such
VWAP Price.

 
 
The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

 
 
VWAP Price:
For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “BKD.N Equity AQR [SEC]” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.

 
 
Cash Settlement:
If Cash Settlement is applicable, on the relevant Cash Settlement Payment Date,
Issuer shall pay to Dealer an amount of cash in

 

 
4

--------------------------------------------------------------------------------

 

USD equal to the Net Share Settlement Amount for the related Exercise Date
multiplied by the Cash Percentage.
 
 
Other Applicable Provisions:
To the extent Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Seller is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 
Adjustments:
 
In respect of any Component:
 
 
Method of Adjustment:
Calculation Agent Adjustment

 
 
Extraordinary Dividend:
Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent.

 
 
Dividend:
Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 
 
Ordinary Dividend Amount:
USD 0.00.

 
 
Extraordinary Events:

 
Consequences of Merger Events:
 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

 
 
(c)
Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination)

 
 
Tender Offer:
Applicable

 
Consequences of Tender Offers:
 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

 
 
(c)
Share-for-Combined:
Modified Calculation Agent Adjustment

 
Modified Calculation
 
Agent Adjustment:
For greater certainty, the definition of “Modified Calculation Adjustment” in
Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding the
following italicized language to the stipulated parenthetical
provision:  “(including adjustments to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or to
the Transaction from the Announcement Date to the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3))”. If, in respect of any Merger Event to which
Modified Calculation Agent Adjustment applies, the adjustments to be made in
accordance with Section 12.2(e)(i)


 
5

--------------------------------------------------------------------------------

 

 
of the Equity Definitions would result in Issuer being different from the issuer
of the Shares, then with respect to such Merger Event, as a condition precedent
to the adjustments contemplated in Section 12.2(e)(i) of the Equity Definitions,
Dealer, the Issuer of the Affected Shares and the entity that will be the Issuer
of the New Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by Dealer that Dealer has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.




 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.



Nationalization, Insolvency
 
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 
Additional Disruption Events:
 
 
(a)
Change in Law:
Applicable

 
 
(b)
Failure to Deliver:
Applicable

 
 
(c)
Insolvency Filing:
Applicable

 
 
(d)
Hedging Disruption:
Applicable

 
 
(e)
Increased Cost of Hedging:
Applicable

 
 
(f)
Loss of Stock Borrow:
Applicable

 
 
Maximum Stock Loan Rate:
As provided in Annex A to this Confirmation.

 
 
(g)
Increased Cost of Stock Borrow:
Applicable

 
 
Initial Stock Loan Rate:
As provided in Annex A to this Confirmation.

 
 
Hedging Party:
Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

 
6

--------------------------------------------------------------------------------

 

 
 
Determining Party:
Dealer for all applicable Extraordinary Events

 
 
Non-Reliance:
Applicable

 
Agreements and Acknowledgments
 
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
3.      Calculation Agent:                                   Dealer.  Following
any determination or calculation by the Calculation Agent, upon a written
request by Issuer, Calculation Agent, will provide to Issuer by e-mail to the
e-mail address provided by Issuer in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.
 
4.      Account Details:
 
Dealer Payment/Delivery Instructions:            Bank:          JPMorgan Chase
Bank, N.A.
ABA#:        xxxxx0021
Acct No.:    xxxxx7979
Beneficiary:   JPMorgan Chase Bank, N.A. New York
Ref:   Derivatives


Account for delivery of Shares: DTC 0060.


 
Issuer Payment Instructions:
Bank name:  Bank of America, NA

Routing number:  xxxxx9593
Account name:  Brookdale Senior Living, Inc.
Account number:  xxxxxx8396


5.   Offices:
 
The Office of Dealer for the Transaction is: London
 
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


The Office of Issuer for the Transaction is: Inapplicable; Issuer is not a
Multibranch Party
 
6.           Notices: For purposes of this Confirmation:
 
(a)           Address for notices or communications to Issuer:
 
To:                         Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, TN  37027
 
Attn:
T. Andrew Smith.

 
Telephone:
(615) 564-8033

 
Email:
andysmith@brookdaleliving.com

 
Facsimile:
(615) 564-8204



(b)           Address for notices or communications to Dealer:
 
EDG Marketing Support
Email: EDG_OTC_HEDGING_MS@jpmorgan.com
Fax: 1-866-886-4506
 
 
With a copy to:

 
7

--------------------------------------------------------------------------------

 

 
Santosh Sreenivasan
J.P. Morgan Securities LLC
383 Madison Avenue, 28th Floor
New York, NY 10179
Phone:   (212) 622-5604
Facsimile:  (212) 622-6037
E-mail:   santosh.sreenivasan@jpmorgan.com


7.      Representations, Warranties and Agreements:
 
(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:
 
(i)           On the Trade Date, and as of the date of any election by Issuer of
the Share Termination Alternative under (and as defined in) Section 8(a) below,
(A) Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission since (and including) the most recently filed
annual report pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.
 
(iii)           Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction.
 
(iv)           Issuer is not entering into this Confirmation nor making any
election hereunder to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.
 
(v)           Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vi)           On the Trade Date, (A) the assets of Issuer at their fair
valuation exceed the liabilities of Issuer, including contingent liabilities,
(B) the capital of Issuer is adequate to conduct the business of Issuer and (C)
Issuer has the ability to pay its debts and obligations as such debts mature and
does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.
 
(vii)           Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).
 
(viii)           [reserved]
 
(ix)           Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any Affiliate of Dealer or any governmental agency.
 
(x)           During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act (“Regulation M”).
 
(xi)           On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase,
 

 
8

--------------------------------------------------------------------------------

 

 
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.
 
(xii)           The Shares of Issuer initially issuable upon exercise of the
Warrant (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Issuer.  The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights  and shall, upon such issuance, be accepted for
listing or quotation on the Exchange.
 
(xiii)           Issuer is not aware of any state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.
 
(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.
 
(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof.  Accordingly, Dealer represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
 
(d)           Issuer agrees and acknowledges that Dealer is a “financial
institution,”  “swap participant” and “financial participant”  within the
meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”).  The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” within the meaning of Section 546 of the Bankruptcy
Code and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of
the Bankruptcy Code, with respect to which each payment and delivery hereunder
or in connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) the Agreement is a “master
netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party constitutes a “contractual right… to cause the liquidation, termination or
acceleration” of the Transaction as described in the Bankruptcy Code and (D)
Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
 
(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and such
other matters as Dealer may reasonably request.
 
(f)           For the purpose of Section 3(f) of the Agreement, Dealer
represents that it is a United States person for United States federal income
tax purposes.  Dealer will deliver to Issuer a United States Internal Revenue
Service Form W-9 or any successor of such form: (i) before the first payment
date under this Confirmation; (ii) promptly upon reasonable demand by the
Issuer; and (iii) promptly upon learning that any such form previously provided
has become obsolete or incorrect.
 
8.  Other Provisions:
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Dealer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
 

 
9

--------------------------------------------------------------------------------

 

 
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer
shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Issuer does not
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to require Issuer
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of another Extraordinary Event,
as applicable:
 
Share Termination Alternative:
Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer, as applicable.  If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 
Failure to Deliver:
Applicable

 
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”.

 
(b)           Private Placement Procedures.  (i)  If, in the reasonable judgment
of Dealer, for any reason, any Shares or any securities of Issuer or its
affiliates comprising any Share Termination Delivery Units deliverable to Dealer
hereunder (any such Shares or securities, “Delivered Securities”) would not be
immediately freely transferable by
 

 
10

--------------------------------------------------------------------------------

 

 
Dealer under Rule 144 under the Securities Act, then the provisions set forth in
this Section 8(b) shall apply.  In such event, Issuer shall deliver additional
Delivered Securities so that the value of such Delivered Securities, as
determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Delivered Securities that would
otherwise be deliverable if such Delivered Securities were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”).  (For the avoidance of doubt, as used in this paragraph (b)
only, the term “Issuer” shall mean the issuer of the relevant securities, as the
context shall require.)  Upon Issuer’s request at the time that this Section
8(b) is applicable, Dealer shall negotiate in good faith regarding modifications
to this Section 8(b) to contemplate resale of Delivered Securities on a
registered basis (which, for the avoidance of doubt, shall not include any
private placement liquidity discount).
 
(ii) (A)                      Dealer (or an Affiliate of Dealer designated by
Dealer) and any potential institutional purchaser of any such Delivered
Securities from Dealer or such Affiliate identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);
 
(B)           Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and
 
(C)           Issuer agrees that any Delivered Securities so delivered to
Dealer, (i) may be transferred by and among Dealer and its Affiliates, and
Issuer shall effect such transfer without any further action by Dealer and (ii)
after the minimum “holding period” within the meaning of Rule 144(d) under the
Securities Act has elapsed with respect to such Delivered Securities, Issuer
shall promptly remove, or cause the transfer agent for such Shares or securities
to remove, any legends referring to any such restrictions or requirements from
such Delivered Securities upon delivery by Dealer (or such Affiliate of Dealer)
to Issuer or such transfer agent of any seller’s and broker’s representation
letters customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).
 
(D)           Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Shares or Share Termination Delivery Units, as the case may be,
by Dealer (or any such affiliate of Dealer).
 
(c)           Make-whole. Dealer or its affiliate may sell such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”).  If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer.  If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale
 

 
11

--------------------------------------------------------------------------------

 

 
Period the amount of such excess (the “Additional Amount”) in cash or in a
number of additional Shares or Share Termination Delivery Units, as the case may
be, (“Make-whole Shares”) in an amount that, based on the Relevant Price on the
last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this Section 8(c).  This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).
 
(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or shall be deemed to receive, any Shares in connection with this
Transaction if, immediately upon giving effect to such receipt of such Shares,
(i) Dealer’s Beneficial Ownership would be equal to or greater than 9% of the
outstanding Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer,
would be an “interested stockholder” of Issuer, as all such terms are defined in
Section 203 of the Delaware General Corporation Law, (iii) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local (including non-U.S.) laws,
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a local, state, federal, or non-U.S. regulator, but excluding
any reporting obligations on Form 13D or Form 13G under the Exchange Act) of a
Dealer Person under Applicable Laws and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
give rise to any consequences under the constitutive documents of Issuer or any
contract or agreement to which Issuer is a party, in each case minus (y) 1% of
the number of Shares outstanding on the date of determination, or (iv) the
Warrant Equity Percentage exceeds 14.5% (each of clause (i), (ii), (iii) and
(iv) above, an “Ownership Limitation”). If any delivery owed to Dealer hereunder
is not made, in whole or in part, as a result of an Ownership Limitation,
Dealer’s right to receive such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Dealer gives notice to Issuer that such
delivery would not result in any of such Ownership Limitations being
breached.  The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Issuer, and (B) the denominator of which is the number of Shares
outstanding.  “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number).  Notwithstanding anything
in the Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(l) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(d), until such time as such Shares are delivered pursuant to
this Section 8(d).
 
(e)           Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of the Capped
Number of Shares (as provided in Annex A to this Confirmation), subject to
adjustment from time to time in accordance with the provisions of this
Confirmation or the Definitions resulting from actions of Issuer or events
within Issuer’s control (the “Capped Number”).  Issuer represents and warrants
to Dealer (which representation and warranty shall be deemed to be repeated on
each day that the Transaction is outstanding) that the Capped Number is equal to
or less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”).  In the event Issuer shall not
have delivered the full number of Shares otherwise deliverable as a result of
this Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved or (iii)
Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions.  Issuer shall immediately notify Dealer of the occurrence of
any of the foregoing events
 

 
12

--------------------------------------------------------------------------------

 

 
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.
 
(f)           Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares to be Delivered with respect to
one or more Components), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to (i) preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.
 
(g)           Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.
 
(h)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:
 
(i)           Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “material”; and adding the phrase “or the Transaction” at the end of the
sentence.
 
(ii)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
 
(iii)           Section 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “may have a diluting or concentrative” and
replacing them with “that is the result of a corporate event involving the
Issuer and that may have a material” and adding the phrase “or the Transaction”
at the end of the sentence;
 
(iv)           Section 12.6(a)(ii) of the Equity Definitions is hereby amended
by (1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of  the ISDA 2002 Master Agreement with respect to
that Issuer.”;
 
(v)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and
 
(vi)           Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
 
(i)           Transfer and Assignment.  Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to a
leading equity derivatives dealer without the consent of Issuer or to any other
 

 
13

--------------------------------------------------------------------------------

 

 
person or entity with the prior written consent of Issuer, such consent not to
be unreasonably withheld or delayed.  At any time at which any Ownership
Limitation or a Hedging Disruption exists, if Dealer, in its discretion, is
unable to effect a transfer or assignment to a third party after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Ownership Limitation or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation or Hedging Disruption, as the case may be, no longer exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and (iii)
such portion of the Transaction shall be the only Terminated Transaction.
 
(j)           [reserved]
 
(k)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.
 
(l)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Issuer, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Issuer to the
extent of any such performance.
 
(m)           Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:
 
 
(i)            Dealer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations or related policies
and procedures of Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer);
 
 
(ii)            any Person (as defined below), other than Issuer or its
subsidiaries, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such Person has become the direct or indirect
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
of Issuer’s common equity representing more than 50% of the voting power of
Issuer’s common equity; provided that a filing that would otherwise result in an
Additional Termination Event pursuant to this clause (ii) will not constitute an
Additional Termination Event if (x) the filing occurs in connection with a
transaction in which Issuer’s common stock is replaced by the securities of
another entity and (y) no filing of Schedule TO (or any schedule, form or
report) is made or is in effect with respect to common equity representing more
than 50% of the voting power of such other entity;
 
 
(iii)            consummation of any binding share exchange, exchange offer,
tender offer, consolidation or merger of Issuer pursuant to which shares of
Issuer’s common stock will be converted into cash, securities or other property
or any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Issuer
and Issuer’s subsidiaries, taken as a whole, to any person other than one or
more of Issuer’s subsidiaries (any such exchange, offer, consolidation, merger,
transaction or series of transactions referred to for the purpose of this
section as an “Event”) other than any Event where the holders of more than 50%
of Issuer’s shares of common stock immediately prior to such Event own, directly
or indirectly, more than 50% of all classes of common equity of the continuing
or surviving person or transferee or the parent thereof immediately after such
Event with such holders’ proportional voting power immediately after such Event
being in substantially the same proportions as their respective voting power
before such Event;
 
 
(iv)           Issuer’s stockholders approve any plan or proposal for Issuer’s
liquidation or dissolution; or
 

 
14

--------------------------------------------------------------------------------

 

 
(v)           Issuer’s common stock ceases to be listed on at least one U.S.
national securities exchange.
 
Notwithstanding the foregoing, a transaction set forth in clause (iii) above
will not constitute an Additional Termination Event if at least 90% of the
consideration, excluding cash payments for fractional shares, in the transaction
or Event consists of shares of common stock that are traded on a U.S. national
securities exchange or that will be so traded when issued or exchanged in
connection with the relevant transaction or Event.
 
“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d) of the Exchange Act.
 
(n)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
 
(o)           Effectiveness.  If, prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer's related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.
 
(p)           Waiver of Trial by Jury.  EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(q)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(r)           Wall Street Transparency and Accountability Act.  In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Ownership Limitation, or Illegality
(as defined in the Agreement)).
 
(s)           Role of Agent.  Each party agrees and acknowledges that (i) J.P.
Morgan Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as
agent and not as principal with respect to the Transaction and (ii) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction.
 
 
 
15

--------------------------------------------------------------------------------

 

 
Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.
 

 
Yours faithfully,
           
J.P. MORGAN SECURITIES LLC, as agent for JPMORGAN
   
CHASE BANK, NATIONAL ASSOCIATION
           
By:
  /s/      
Name:
     
Title:
 



 


 
Agreed and Accepted By:
         
BROOKDALE SENIOR LIVING INC.
       
By:
  /s/      
Name:
     
Title:
   



 
 
 

--------------------------------------------------------------------------------

 

 
Annex A




 
Strike Price:
USD 40.25

 
Premium:
USD 9,755,625

 
Final Disruption Date:
January 17, 2019

 
Maximum Stock Loan Rate:
200 basis points per annum

 
Initial Stock Loan Rate:
25 basis points per annum

 
Capped Number of Shares:
4,688,832

 




For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component Number
Number of Warrants
Expiration Date
1.
29,305
Thu-13-Sep-18
2.
29,305
Fri-14-Sep-18
3.
29,305
Mon-17-Sep-18
4.
29,305
Tue-18-Sep-18
5.
29,305
Wed-19-Sep-18
6.
29,305
Thu-20-Sep-18
7.
29,305
Fri-21-Sep-18
8.
29,305
Mon-24-Sep-18
9.
29,305
Tue-25-Sep-18
10.
29,305
Wed-26-Sep-18
11.
29,305
Thu-27-Sep-18
12.
29,305
Fri-28-Sep-18
13.
29,305
Mon-1-Oct-18
14.
29,305
Tue-2-Oct-18
15.
29,305
Wed-3-Oct-18
16.
29,305
Thu-4-Oct-18
17.
29,305
Fri-5-Oct-18
18.
29,305
Mon-8-Oct-18
19.
29,305
Tue-9-Oct-18
20.
29,305
Wed-10-Oct-18
21.
29,305
Thu-11-Oct-18
22.
29,305
Fri-12-Oct-18
23.
29,305
Mon-15-Oct-18
24.
29,305
Tue-16-Oct-18
25.
29,305
Wed-17-Oct-18
26.
29,305
Thu-18-Oct-18
27.
29,305
Fri-19-Oct-18
28.
29,305
Mon-22-Oct-18
29.
29,305
Tue-23-Oct-18
30.
29,305
Wed-24-Oct-18
31.
29,305
Thu-25-Oct-18
32.
29,305
Fri-26-Oct-18
33.
29,305
Mon-29-Oct-18
34.
29,305
Tue-30-Oct-18
35.
29,305
Wed-31-Oct-18

 
 
 

--------------------------------------------------------------------------------

 
 
 
36.
29,305
Thu-1-Nov-18
37.
29,305
Fri-2-Nov-18
38.
29,305
Mon-5-Nov-18
39.
29,305
Tue-6-Nov-18
40.
29,305
Wed-7-Nov-18
41.
29,305
Thu-8-Nov-18
42.
29,305
Fri-9-Nov-18
43.
29,305
Mon-12-Nov-18
44.
29,305
Tue-13-Nov-18
45.
29,305
Wed-14-Nov-18
46.
29,305
Thu-15-Nov-18
47.
29,305
Fri-16-Nov-18
48.
29,305
Mon-19-Nov-18
49.
29,305
Tue-20-Nov-18
50.
29,305
Wed-21-Nov-18
51.
29,305
Fri-23-Nov-18
52.
29,305
Mon-26-Nov-18
53.
29,305
Tue-27-Nov-18
54.
29,305
Wed-28-Nov-18
55.
29,305
Thu-29-Nov-18
56.
29,305
Fri-30-Nov-18
57.
29,305
Mon-3-Dec-18
58.
29,305
Tue-4-Dec-18
59.
29,305
Wed-5-Dec-18
60.
29,305
Thu-6-Dec-18
61.
29,305
Fri-7-Dec-18
62.
29,305
Mon-10-Dec-18
63.
29,305
Tue-11-Dec-18
64.
29,305
Wed-12-Dec-18
65.
29,306
Thu-13-Dec-18
66.
29,306
Fri-14-Dec-18
67.
29,306
Mon-17-Dec-18
68.
29,306
Tue-18-Dec-18
69.
29,306
Wed-19-Dec-18
70.
29,306
Thu-20-Dec-18
71.
29,306
Fri-21-Dec-18
72.
29,306
Mon-24-Dec-18
73.
29,306
Wed-26-Dec-18
74.
29,306
Thu-27-Dec-18
75.
29,306
Fri-28-Dec-18
76.
29,306
Mon-31-Dec-18
77.
29,306
Wed-2-Jan-19
78.
29,306
Thu-3-Jan-19
79.
29,306
Fri-4-Jan-19
80.
29,306
Mon-7-Jan-19



